Title: To Thomas Jefferson from James Wilkinson, 1 September 1808
From: Wilkinson, James
To: Jefferson, Thomas


                  
                     Sir/ 
                     Carlisle Septr. 1st. 1808
                  
                  The remote position of General Dearborn from you, induces me to transmit directly for your information, the last advices received from the Mississippi—I think the Genl. Alviera reported by Colo. Sparks, was sent to Charleston South Carolina from Saint Domingo in 1802, as a that he was considered a man of high pretensions and great audacity—I think Colo. Sparks must be mistaken as to his descent of the Red River, and I Know not how he could have got down the Red River without our Knowledge.—
                  It is my opinion our Citizens Should not be suffered to pass the line of limits, provisionally agreed on by Governor Herrara and myself, much less should they be Suffered to penetrate the Country to more distant parts in armed Bodies, and under the flag and uniform of our Government; an order to the Commanding Officer at Natchitoches being made Known at Natchitoches, for the prevention of these irregularities would cure the evil and save all harm; but I have considered it a matter of too much delicacy, to myself particularly, to hazard my discretion on the Occasion 
                  With perfect respect and attachment I am Sir your obt. Servt.
                  
                     Ja: Wilkinson 
                     
                  
               